Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 1 of 27 PageID: 20500




  SEEGER WEISS LLP
  CHRISTOPHER A. SEEGER
  JENNIFER R. SCULLION
  55 Challenger Road, 6th Floor
  Ridgefield Park, NJ 07660
  Telephone: 212/584-0700
  212/584-0799 (fax)

  Local Counsel

  ROBBINS GELLER RUDMAN
   & DOWD LLP
  JAMES E. BARZ
  FRANK A. RICHTER
  200 South Wacker Drive, 31st Floor
  Chicago, IL 60606
  Telephone: 312/674-4674
  312/674-4676 (fax)

  Lead Counsel for Plaintiffs



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

  In re VALEANT                   )    Master No. 3:15-cv-07658-MAS-LHG
  PHARMACEUTICALS                 )
  INTERNATIONAL, INC.             )    CLASS ACTION
  SECURITIES LITIGATION           )    Judge Michael A. Shipp
                                  )    Magistrate Judge Lois H. Goodman
                                  )
  This Document Relates To:       )    Special Master Hon. Dennis M. Cavanaugh,
                                  )    U.S.D.J. (Ret.)
  Case No. 3:15-cv-07658-MAS-LHG. )    25'(5$1'),1$/-8'*0(17
                                  )




  4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 2 of 27 PageID: 20501




           On the 27th day of May, 2020, a hearing having been held before the Special

  Master Dennis M. Cavanaugh, U.S.D.J. (Ret.), to determine: (1) whether the terms

  and conditions of the Stipulation of Settlement dated December 15, 2019 (the

  “Stipulation”) are fair, reasonable and adequate for the settlement of all claims

  asserted by the Class against the Defendants 1 in the complaint now pending in this

  Court in the above-captioned action (the “Litigation”) and the Former Defendants 2,

  including the release of the Released Persons, but not as to defendant

  PricewaterhouseCoopers LLP (“PwC”) against whom the Litigation continues, and

  should be approved; (2) whether judgment should be entered dismissing the

  Complaint on the merits and with prejudice in favor of the Defendants (which does

  not include PwC) and Former Defendants herein and as against all persons or entities


  1
     “Defendants” refers to Valeant Pharmaceuticals International, Inc. (“Valeant”)
  (n/k/a Bausch Health Companies Inc.); J. Michael Pearson; Howard B. Schiller;
  Robert L. Rosiello; Deborah Jorn; Ari S. Kellen; Tanya Carro; Jeffrey W. Ubben;
  Robert A. Ingram; Ronald H. Farmer; Colleen Goggins; Anders Lönner; Theo Melas-
  Kyriazi; Robert N. Power; Norma Provencio; Katharine B. Stevenson; Deutsche Bank
  Securities Inc.; HSBC Securities (USA) Inc.; MUFG Securities Americas Inc. f/k/a
  Mitsubishi UFJ Securities (USA) Inc.; DNB Markets, Inc.; Barclays Capital Inc.;
  Morgan Stanley & Co. LLC; RBC Capital Markets, LLC; Suntrust Robinson
  Humphrey, Inc.; ValueAct Capital Management, L.P.; VA Partners I, LLC; ValueAct
  Holdings, L.P.; ValueAct Capital Master Fund, L.P.; and ValueAct Co-Invest Master
  Fund, L.P.
  2
    “Former Defendants” refers to Goldman Sachs & Co. LLC f/k/a Goldman Sachs &
  Co.; J.P. Morgan Securities LLC; Merrill Lynch, Pierce, Fenner & Smith Inc.; CIBC
  World Markets Inc.; Citigroup Global Markets Inc.; DBS Bank Ltd.; TD Securities
  (USA) LLC; BMO Capital Markets Corp.; and SMBC Nikko Securities America, Inc.


                                           -1-
  4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 3 of 27 PageID: 20502




  who are Members of the Class herein who have not timely and validly requested

  exclusion therefrom; (3) whether the Class should be finally certified for purposes of

  settlement; (4) whether to approve the Plan of Allocation as a fair and reasonable

  method to allocate the settlement proceeds among the Members of the Class;

  (5) whether and in what amount to award Lead Counsel fees and charges and

  expenses; and (6) whether and in what amount to award Plaintiffs pursuant to

  15 U.S.C. §78u-4(a)(4) in connection with their representation of the Class; the Court

  having considered all matters submitted to the Special Master at the hearing and

  otherwise; it appearing that a notice of the hearing substantially in the form approved

  by the Court was provided to all individuals and entities, reasonably identifiable, who

  purchased or otherwise acquired Valeant Securities between January 4, 2013 and

  March 15, 2016, inclusive, as shown by the records compiled by the Claims

  Administrator in connection with its providing of the Notice, at the respective

  addresses set forth in such records, and that a summary notice of the hearing

  substantially in the form approved by the Court was published pursuant to the Order

  Granting Preliminary Approval Pursuant to Fed. R. Civ. P. 23(e)(1) and Permitting

  Notice to the Class (the “Order”) as set forth in the Declaration of Ross D. Murray,

  and the Supplemental Declaration of Ross D. Murray; the Court having considered

  and determined the fairness and reasonableness of the award of attorneys’ fees and

  charges and expenses requested by Lead Counsel and the request for awards to


                                           -2-
  4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 4 of 27 PageID: 20503




  Plaintiffs pursuant to 15 U.S.C. §78u-4(a)(4); and all capitalized terms not otherwise

  defined herein having the meanings set forth and defined in the Stipulation.

           On the 15th day of June, 2020, the Special Master issued the Report and

  Recommendation of the Special Master (ECF No. 575), which has been adopted in its

  entirety by the Court by separate order dated JDQXDU\ , 202.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

           1.         This Judgment incorporates by reference the definitions in the

  Stipulation, and all terms used herein shall have the same meanings as set forth in the

  Stipulation, unless otherwise set forth herein.

           2.         The Court has jurisdiction over the subject matter of this Litigation, the

  Lead Plaintiff, all Class Members, and Defendants.

           3.         Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court

  hereby affirms its determinations in the Order and finally certifies for purposes of

  settlement only a Class defined as all Persons who purchased or otherwise acquired

  Valeant Securities between January 4, 2013 and March 15, 2016, inclusive. Excluded

  from the Class are Defendants and Former Defendants, present and former executive

  officers of Defendants and Former Defendants, and members of their immediate

  families, present and former directors of Defendants and Former Defendants, and

  members of their immediate families, any entity in which a Defendant or current or

  former director of a Defendant has control and/or a majority ownership interest, and


                                                  -3-
  4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 5 of 27 PageID: 20504




  the legal representatives, heirs, successors or assigns of any such excluded party. For

  the avoidance of doubt, this exclusion does not extend to: (1) any investment company

  or pooled investment fund in which a Defendant or Former Defendant may have a

  direct or indirect interest, or as to which its affiliates may act as an advisor, but of

  which a Defendant or Former Defendant or its respective affiliates is not a majority

  owner or does not hold a majority beneficial interest; or (2) any employee benefit plan

  as to which a Defendant or Former Defendant or its affiliates acts as an investment

  advisor or otherwise may be a fiduciary; provided, however, that membership in the

  Class by such investment company, pooled investment fund or employee benefit plan

  is limited to transactions in Valeant Securities made on behalf of, or for the benefit of,

  persons other than persons that are excluded from the Class by definition. In other

  words, Defendants and Former Defendants cannot make a claim on their own behalf

  for their ownership share in any of the above entities. The Class also excludes:

  (1) any person or entity which during the Class Period purchased or otherwise

  acquired Valeant Securities and has been promised or received a payment from or on

  behalf of the Valeant Defendants related to or arising from litigation related to its Class

  Period transactions in Valeant Securities other than a payment of attorneys’ fees or

  costs to counsel for such person or entity; (2) any Class Member on Exhibit A hereto

  that validly and timely requested exclusion in accordance with the requirements set by

  the Court in the Notice of Pendency and Proposed Settlement of Class Action; and


                                             -4-
  4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 6 of 27 PageID: 20505




  (3) anyone on Exhibit B hereto who has filed an individual action and not dismissed

  their claim and sought to be included in the Class.

           4.         This Court hereby affirms its determinations in the Order and finds, for

  the purposes of the Settlement only, that the prerequisites for a class action under

  Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure have been satisfied in

  that: (a) the number of Class Members is so numerous that joinder of all members is

  impracticable; (b) there are questions of law and fact common to the Class; (c) the

  claims of the Class Representatives are typical of the claims of the Class they seek to

  represent; (d) Class Representatives and Lead Counsel have and will fairly and

  adequately represent the interests of the Class; (e) the questions of law and fact

  common to the Members of the Class predominate over any questions affecting only

  individual Class Members; and (f) a class action is superior to other available methods

  for the fair and efficient adjudication of the controversy.

           5.         Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for

  purposes of settlement only, the Court hereby affirms its determinations in the Order

  and finally appoints Lead Plaintiff TIAA together with named plaintiffs City of

  Tucson together with and on behalf of Tucson Supplemental Retirement System

  (“Tucson”) and IBEW Local Union 481 Defined Contribution Plan and Trust

  (“IBEW”) as Class Representatives for the Class and Robbins Geller Rudman &

  Dowd LLP as Class Counsel for the Class.


                                                 -5-
  4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 7 of 27 PageID: 20506




           6.         Notice of the pendency of this Litigation and the proposed Settlement

  was given to all Class Members who could be identified with reasonable effort. The

  form and method of notifying the Class of the pendency of the Litigation and the

  terms and conditions of the proposed Settlement met the requirements of Rule 23 of

  the Federal Rules of Civil Procedure, the Private Securities Litigation Reform Act of

  1995 (the “PSLRA”), due process, and any other applicable law, constituted the best

  notice practicable under the circumstances, and constituted due and sufficient notice to

  all individuals and entities entitled thereto.

           7.         Pursuant to Federal Rule of Civil Procedure 23(e)(2), the Court hereby

  approves the Settlement set forth in the Stipulation and finds that in light of the

  benefits to the Class, the complexity and expense of further litigation, and the costs of

  continued litigation, the Settlement is, in all respects, fair, reasonable, and adequate

  having considered and found that: (a) Lead Plaintiff and Lead Counsel have

  adequately represented the Class; (b) the proposal was negotiated at arm’s length; (c)

  the relief provided for the Class is adequate, having taken into account (i) the costs,

  risks, and delay of trial and appeal; (ii) the effectiveness of any proposed method of

  distributing relief to the Class, including the method of processing Class Members’

  claims; (iii) the terms of any proposed award of attorneys’ fees, including timing of

  payment; and (iv) any agreement required to be identified under Rule 23(e)(2); and (d)

  the proposed Plan of Allocation treats Class Members equitably relative to each other.


                                                -6-
  4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 8 of 27 PageID: 20507




           8.         Accordingly, the Court authorizes and directs implementation and

  performance of all the terms and provisions of the Stipulation, as well as the terms and

  provisions hereof. Except as to any individual claim of those Persons who (1) during

  the Class Period purchased or otherwise acquired Valeant Securities and have been

  promised or received a payment from or on behalf of the Valeant Defendants related to

  or arising from litigation related to their Class Period transactions in Valeant

  Securities other than a payment of attorneys’ fees or costs to counsel for such Persons;

  (2) who have validly and timely requested exclusion from the Class (identified in

  Exhibit A attached hereto); or (3) filed an individual action and has not dismissed their

  claim and sought to be included in the Class (identified in Exhibit B attached hereto),

  the Court hereby dismisses all Released Claims of the Class, as against the Released

  Persons, with prejudice. The Settling Parties are to bear their own costs, except as to

  and to the extent provided in the Stipulation and herein.

           9.         The releases as set forth in ¶¶4.1-4.5 of the Stipulation (the “Releases”),

  together with the definitions contained in ¶¶1.1-1.41 relating thereto, are expressly

  incorporated herein in all respects. The Releases are effective as of the Effective

  Date.

           10.        Upon the Effective Date, each of the Releasing Plaintiff Parties will be

  forever barred and enjoined from commencing, instituting, prosecuting, or continuing

  to prosecute any action or other proceeding in any court of law or equity, arbitration


                                                  -7-
  4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 9 of 27 PageID: 20508




  tribunal, or administrative forum, asserting the Released Claims against any of the

  Released Persons. Claims to enforce the terms of the Stipulation are not released.

           11.        Upon the Effective Date, Lead Plaintiff shall, and each and every

  Releasing Plaintiff Party shall be deemed to have, and by operation of this Judgment

  shall have, fully, finally, and forever waived, released, relinquished, discharged and

  dismissed each and every one of the Released Claims (including Unknown Claims)

  against each and every one of the Released Persons and shall forever be barred and

  enjoined from commencing, instituting, prosecuting, or maintaining any and all of the

  Released Claims against any and all of the Released Persons, whether or not such

  Releasing Plaintiff Party executes and delivers the Proof of Claim and Release or

  shares in the Net Settlement Fund. Lead Plaintiff and each Releasing Plaintiff Party

  are bound by this Judgment, including, without limitation, the release of claims as set

  forth in the Stipulation. The Released Claims are hereby compromised, settled,

  released, discharged, and dismissed as against the Released Persons on the merits and

  with prejudice by virtue of the proceedings herein and this Order and Final Judgment.

  Claims to enforce the terms of the Settlement are not released.

           12.        Upon the Effective Date, each of the Released Persons shall be deemed to

  have, and by operation of this Judgment shall have, fully, finally, and forever released,

  relinquished, and discharged Plaintiffs, the Class and Plaintiffs’ Counsel from all




                                                 -8-
  4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 10 of 27 PageID: 20509




   Released Defendants’ Claims (including Unknown Claims). Claims to enforce the

   terms of the Stipulation are not released.

            13.        Upon the Effective Date, to the fullest extent permitted by law, (i) all

   Persons shall be permanently enjoined, barred and restrained from commencing,

   instituting, prosecuting, or maintaining any claims, actions, or causes of action for

   contribution, indemnity or otherwise against any of the Released Persons seeking as

   damages or otherwise the recovery of all or part of any liability, judgment or

   settlement which they pay or are obligated to pay or agree to pay to the Releasing

   Plaintiff Parties arising out of, relating to or concerning any acts, facts, statements or

   omissions that were or could have been alleged in the Litigation, both known and

   Unknown Claims, whether arising under state, federal or foreign law, as claims, cross-

   claims, counterclaims, third-party claims or otherwise, in the Court or any other

   federal, state, or foreign court, or in any arbitration proceeding, administrative agency

   proceeding, tribunal, or any other proceeding or forum; and (ii) all Released Persons

   shall be permanently enjoined, barred and restrained from commencing, instituting,

   prosecuting, or maintaining any claims, actions, or causes of action for contribution,

   indemnity or otherwise against any Persons seeking as damages or otherwise the

   recovery of all or part of any liability, judgment or settlement which they pay or are

   obligated to pay or agree to pay to the Releasing Plaintiff Parties arising out of,

   relating to, or concerning any acts, facts, statements or omissions that were or could


                                                  -9-
   4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 11 of 27 PageID: 20510




   have been alleged in the Litigation, both known and Unknown Claims, whether

   arising under state, federal or foreign law, as claims, cross-claims, counterclaims,

   third-party claims or otherwise, in the Court or any other federal, state, or foreign

   court, or in any arbitration proceeding, administrative agency proceeding, tribunal, or

   any other proceeding or forum; provided that clauses (i) and (ii) of this Paragraph

   shall not be construed to modify, amend, or supersede any agreements between or

   among the Released Persons with respect to claims between or among those Released

   Persons, including, without limitation, any claims for contractual or other

   indemnification rights, nor limit the Valeant Defendants’ ability to pursue insurance

   recoveries against their insurers for claims relating to this Litigation, including the

   Settlement Amount and legal fees and costs incurred in connection with the Litigation.

            14.        Any final verdict or judgment that may be obtained by or on behalf of the

   Class against any person or entity subject to the bar order set forth in paragraph 13

   above shall, pursuant to 15 U.S.C. §78u-4(f)(7)(B), be reduced by the greater of (a) an

   amount that corresponds to the percentage of responsibility of the Defendants for

   common damages; or (b) the amount paid by or on behalf of Defendants and Former

   Defendants to the Class or a Class Member for common damages.

            15.        Defendants and Former Defendants have denied, and continue to deny,

   any and all allegations and claims asserted in the Litigation, and Defendants and

   Former Defendants have represented that they entered into the Settlement because it


                                                  - 10 -
   4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 12 of 27 PageID: 20511




   would be beneficial to avoid the burden, inconvenience, and expense associated with

   continuing the Litigation and the uncertainty and risks inherent in any litigation.

   Neither this Order and Final Judgment, the Stipulation, nor any of their respective

   terms and provisions, nor any of the negotiations, discussions, or proceedings

   connected with them, nor any act performed or document executed pursuant to or in

   furtherance of the Stipulation or the Settlement, nor any of the documents or

   statements referred to therein, nor any payment or consideration provided for therein,

   shall be:

                       (a)   offered or received against any of the Released Persons as

   evidence of, or construed as evidence of, any presumption, concession, or admission

   by any of the Released Persons with respect to the truth of any of the allegations in the

   Litigation or the validity of any claim that has been or could have been asserted

   against any of the Released Persons in the Litigation or in any other litigation, action,

   or proceeding, whether civil, criminal, or administrative, in any court, administrative

   agency, or other tribunal, or the deficiency of any defense that has been or could have

   been asserted in the Litigation or in any other litigation, action, or proceeding, whether

   civil, criminal, or administrative in any court, administrative agency, or other tribunal,

   or of any liability, negligence, fault, or other wrongdoing of any kind by any of the

   Released Persons;




                                              - 11 -
   4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 13 of 27 PageID: 20512




                       (b)   offered or received against any of the Released Persons as

   evidence of, or construed as evidence of, any presumption, concession, or admission

   of any fault, misrepresentation, or omission with respect to any statement or written

   document approved or made by any of the Released Persons, or against Lead Plaintiff

   or any Member of the Class as evidence of, or construed as evidence of, any infirmity

   of the claims alleged by Lead Plaintiff;

                       (c)   offered or received against the Released Persons, Lead Plaintiff, or

   any Member of the Class as evidence of, or construed as evidence of, any

   presumption, concession, or admission by any of the Released Persons, Lead Plaintiff,

   or any Member of the Class with respect to any liability, negligence, fault, or

   wrongdoing as against any of the Released Persons, Lead Plaintiff, or any Member of

   the Class in any other litigation, action, or proceeding, whether civil, criminal, or

   administrative, in any court, administrative agency, or other tribunal, other than such

   proceedings as may be necessary to effectuate the provisions of the Stipulation or this

   Order and Final Judgment; provided, however, that the Released Persons, Lead

   Plaintiff, and any Member of the Class may refer to them to effectuate the liability

   protection granted them hereunder;

                       (d)   offered or received against any Defendant or Former Defendant as

   evidence of a presumption, concession, or admission that any class, however defined

   or constituted and whether under Rule 23 of the Federal Rules of Civil Procedure or


                                                 - 12 -
   4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 14 of 27 PageID: 20513




   otherwise, should be certified in the Litigation or in any other civil action or

   proceeding, except with respect to the certification of the Class for purposes of the

   Settlement only; or

                       (e)   offered or received against any of the Released Persons as

   evidence of, or construed as evidence of, any presumption, concession, or admission

   by any of the Released Persons that the Settlement Amount represents the amount

   which could or would have been recovered after trial; or

                       (f)   offered or received against Lead Plaintiff or any Member of the

   Class as evidence of, or construed as evidence of, any presumption, concession, or

   admission by Lead Plaintiff or any Member of the Class that any of their claims are

   without merit, or that any defenses asserted by the Defendants or Former Defendants

   in the Litigation have any merit, or that damages recoverable in the Litigation would

   not have exceeded the Settlement Fund.

            16.        The Released Persons may file the Stipulation and/or this Judgment in

   any action in order to support a defense, claim, or counterclaim based on principles of

   res judicata, collateral estoppel, release, good faith settlement, judgment bar or

   reduction, or any other theory of claim preclusion or issue preclusion or similar

   defense or counterclaim.

            17.        The Court finds that Defendant Valeant has satisfied or will satisfy its

   financial obligations under the Stipulation by paying or causing to be paid


                                                 - 13 -
   4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 15 of 27 PageID: 20514




   $1,210,000,000.00 plus any accrued interest from January 10, 2020 until deposited

   with the Escrow Agent to the Settlement Fund, in accordance with ¶¶2.2 and 2.3 of the

   Stipulation.

             18.       The Court finds and concludes that the Lead Plaintiff, Plaintiffs’ Counsel,

   Defendants, Former Defendants and Defendants’ and Former Defendants’ Counsel

   have complied with each requirement of Rule 11(b) of the Federal Rules of Civil

   Procedure as to any complaint, responsive pleading, dispositive motion, or other

   filing.

             19.       The portion of the Report and Recommendation, adopted by the Court,

   granting final approval of the Plan of Allocation submitted by Lead Counsel and

   granting Lead Counsel’s application for an award of attorneys’ fees and expenses and

   awards to Plaintiffs shall in no way disturb or affect this Judgment and shall be

   considered separate from this Judgment.

             20.       The Settling Parties are hereby authorized, without further approval of

   the Court, to unanimously agree to and adopt in writing amendments, modifications,

   and expansions of the Stipulation, provided that such amendments, modifications, and

   expansions of the Stipulation are not materially inconsistent with this Judgment, and

   do not materially limit the rights of the Members of the Class under the Stipulation.

             21.       Any appeal or any challenge affecting the approval of (a) the Plan of

   Allocation submitted by Lead Counsel and/or (b) this Court’s approval regarding any


                                                  - 14 -
   4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 16 of 27 PageID: 20515




   attorneys’ fee and expense applications, including any awards to Plaintiffs, shall in no

   way disturb or affect the finality of the other provisions of this Order and Final

   Judgment nor the Effective Date of the Settlement.

            22.        Without affecting the finality of this Judgment in any way, jurisdiction is

   hereby retained over Defendants, Plaintiffs and Class Members for all matters relating

   to the administration, interpretation, effectuation or enforcement of the Stipulation and

   this Order and Final Judgment, including administering and distributing the settlement

   proceeds to the Members of the Class.

            23.        In the event that the Effective Date does not occur in accordance with the

   terms of the Stipulation, or the Settlement is terminated pursuant to ¶2.17 of the

   Stipulation, ¶¶7.4, 7.5 and 7.6 of the Stipulation shall apply and this Order and Final

   Judgment shall be rendered null and void to the extent provided by and in accordance

   with the Stipulation and shall be vacated and may not be introduced as evidence or

   reflected in any action or proceeding by any person or entity, and each party shall be

   restored to his, her or its respective position as it existed prior to November 21, 2019.

            24.        Without further order of the Court, the parties may agree to reasonable

   extensions of time to carry out any of the provisions of the Stipulation.

            25.        Defendants have provided notification to all appropriate federal and state

   officials regarding the Settlement as required by 28 U.S.C. §1715.




                                                  - 15 -
   4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 17 of 27 PageID: 20516




            26.        The Litigation shall continue as to PwC, but the Litigation and all

   Released Claims against the Released Persons are dismissed with prejudice. The

   parties are to bear their own costs, except as otherwise agreed to in writing by the

   Settling Parties or as otherwise provided in the Stipulation or this Order and Final

   Judgment.

            27.        There is no just reason for delay in the entry of this Order and Final

   Judgment and immediate entry by the Clerk of the Court is expressly directed.

   DATED: __
          ______________
           _____________
                                                THE HONORAB
                                                    HONORABLE
                                                           BLE MICHAEL A. SHIPP
                                                UNITED STATES DISTRICT JUDGE




                                                - 16 -
   4815-9045-8818.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 18 of 27 PageID: 20517




                                        EXHIBIT A

        EXCLUSION
                                                     NAME
         NUMBER
    VLS_EXCL00001      Forsta AP-Fonden
    VLS_EXCL00003      Bloombergsen Partners Fund LP and Bloombergsen Master Fund LP
                       Equity Trustees Limited as Responsible Entity For T. Rowe Price
                       Global Equity Fund, Voya Partners, Inc., on behalf of VY® T. Rowe
                       Price Growth Equity Portfolio, JNL Series Trust, JNL Strategic
                       Income Fund LLC, Jackson Variable Series Trust, Dow Corning
                       Employee Retirement Plan Master Trust, The Milliken Retirement
    VLS_EXCL00004      Plan, Penn Series Funds, Inc., Foreign & Colonial Investment Trust
                       PLC, Minnesota Life Insurance Company, Securian Funds Trust,
                       ConAgra Foods Retirement Income Savings Plan, ConAgra Foods
                       Retirement Income Savings Plan for Hourly Rate Production
                       Employees, City of Tallahassee Pension Plan, and Teacher Retirement
                       System of Texas
    VLS_EXCL00005      The Regents of the University of California
                       T. Rowe Price Funds; T. Rowe Price Growth Stock Fund, Inc.; T.
                       Rowe Price Blue Chip Growth Fund, Inc.; T. Rowe Price Institutional
                       Large-Cap Growth Fund, a series of T. Rowe Price Institutional Equity
                       Funds, Inc.; T. Rowe Price Health Sciences Fund, Inc.; T. Rowe Price
                       Growth Stock Trust; T. Rowe Price Blue Chip Growth Trust; T. Rowe
                       Price Value Fund, Inc.; T. Rowe Price Institutional Large-Cap Core
                       Growth Fund, a series of T. Rowe Price Institutional Equity Funds,
                       Inc.; T. Rowe Price Funds SICAV on behalf of its subfund, T. Rowe
                       Price Funds SICAV-US Large Cap Growth Equity Fund; T. Rowe
                       Price Blue Chip Growth Portfolio, a series of T. Rowe Price Equity
                       Series, Inc.; T. Rowe Price Health Sciences Portfolio, a series of T.
                       Rowe Price Equity Series, Inc.; T. Rowe Price U.S. Equities Trust; T.
                       Rowe Price New America Growth Fund; T. Rowe Price Funds SICAV
    VLS_EXCL00006      on behalf of its subfund, T. Rowe Price Funds SICAV-US Blue Chip
                       Equity Fund; T. Rowe Price U.S. Value Equity Trust; T. Rowe Price
                       Balanced Fund, Inc.; T. Rowe Price Personal Strategy Growth Fund, a
                       series of T. Rowe Price Personal Strategy Funds, Inc.; T. Rowe Price
                       Personal Strategy Balanced Fund, a series of T. Rowe Price Personal
                       Strategy Funds, Inc.; T. Rowe Price Personal Strategy Income Fund, a
                       series of T. Rowe Price Personal Strategy Funds, Inc.; T. Rowe Price
                       Funds SICAV on behalf of its subfund, T. Rowe Price Funds SICAV-
                       Global Growth Equity Fund; T. Rowe Price Institutional Global
                       Growth Equity Fund, a series of T. Rowe Price Institutional
                       International Funds, Inc.; T. Rowe Price U.S. Large-Cap Core Growth
                       Equity Pool; T. Rowe Price Global Growth Stock Fund, a series of T.
                       Rowe Price International Funds, Inc.; T. Rowe Price Personal Strategy
                       Balanced Portfolio, a series of T. Rowe Price Equity Series, Inc.; T.

                                            -1-
   4815-7956-1660.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 19 of 27 PageID: 20518




        EXCLUSION
                                                     NAME
         NUMBER
                       Rowe Price New America Growth Portfolio, a series of T. Rowe Price
                       Equity Series, Inc.; T. Rowe Price Global Growth Equity Pool;
                       Alleghany Corporation; Alleghany Insurance Holdings LLC; Capitol
                       Indemnity Corporation; Capitol Specialty Insurance Corporation;
                       Pacific Compensation Insurance Company; Platte River Insurance
                       Company; RSUI Indemnity Company; and Transatlantic Reinsurance
                       Company
                       Lord Abbett Investment Trust - Lord Abbett Short Duration Income
                       Fund; Lord Abbett Investment Trust - Lord Abbett High Yield Fund;
                       Lord Abbett Investment Trust - Lord Abbett Inflation Focused Fund;
                       Lord Abbett Investment Trust - Total Return Fund; Lord Abbett
                       Investment Trust - Lord Abbett Income Fund; Lord Abbett Passport
                       Portfolios plc - Lord Abbett Short Duration Income Fund; Lord Abbett
                       Passport Portfolios plc - Lord Abbett High Yield Fund; Lord Abbett
    VLS_EXCL00007
                       Passport Portfolios plc - Lord Abbett Multi Sector Income Fund; Lord
                       Abbett Passport Portfolios plc - Lord Abbett Strategic Income Fund;
                       Lord Abbett Passport Portfolios plc - Lord Abbett Total Return Fund;
                       Lord Abbett Series Fund - Total Return Portfolio; Lord Abbett Series
                       Fund - Bond Debenture Portfolio; Lord Abbett Series Fund - Short
                       Duration Income Portfolio; Lord Abbett Bond-Debenture Fund, Inc.;
                       Lord Abbett Short Duration Credit Trust
    VLS_EXCL00008      State Board of Administration of Florida
                       Pentwater Equity Opportunities Master Fund Ltd., Pentwater Event
                       Driven Cayman Fund Ltd., Pentwater Merger Arbitrage Master Fund
    VLS_EXCL00009
                       Ltd., PWCM Master Fund Ltd., Oceana Master Fund Ltd. and LMA
                       SPC for and on behalf of Map 98 Segregated Portfolio
    VLS_EXCL00010      Principal Funds, Inc. and Principal Variable Contracts Funds, Inc.
    VLS_EXCL00011      Alfred Coen
    VLS_EXCL00013      Bharat Ahuja
    VLS_EXCL00014      Valiant Investment Fund, LP
    VLS_EXCL00015      James Oliver Emerson
    VLS_EXCL00016      Michael Ferweda
    VLS_EXCL00017      Ron Franklin
    VLS_EXCL00018      Jody Gronowetter
    VLS_EXCL00019      Adam Palance
    VLS_EXCL00020      Allan Hakko
    VLS_EXCL00021      Lance Heitz
    VLS_EXCL00022      Badarinath Kidambi
    VLS_EXCL00023      Huaxin Li
    VLS_EXCL00024      Robert Lieberman

                                            -2-
   4815-7956-1660.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 20 of 27 PageID: 20519




      EXCLUSION
                                                      NAME
       NUMBER
    VLS_EXCL00025      Sky Lucas
    VLS_EXCL00026      Davis C. Hemingway Memorial Scholarship Foundation, Inc.
    VLS_EXCL00027      Matthew Masiello
    VLS_EXCL00028      Jenish Patel
    VLS_EXCL00029      Frank Rossi
    VLS_EXCL00030      Harry Silverglide
    VLS_EXCL00031      William J Spedding Jr
    VLS_EXCL00032      Benjamin Stroh
    VLS_EXCL00033      A Line EDS, Inc.
                       Joseph Sussman as Administrator of Sussman Sales Co. Inc. Profit
    VLS_EXCL00034
                       Sharing Plan
    VLS_EXCL00035      Steven Sussman
    VLS_EXCL00036      Geoffrey Vlach
    VLS_EXCL00037      Jiakai Wang
    VLS_EXCL00038      Amy Whited
    VLS_EXCL00039      Bahaa Aly
    VLS_EXCL00040      Tina Davis
    VLS_EXCL00041      Philip Garland
    VLS_EXCL00042      Erinch Ozada
                       Colonial First State Investments Limited As Responsible Entity for
    VLS_EXCL00043
                       Commonwealth Global Shares Fund 1
                       Colonial First State Investments Limited as Responsible Entity for
    VLS_EXCL00044
                       Commonwealth Global Shares Fund 13
                       Colonial First State Investments Limited as Responsible Entity for
    VLS_EXCL00045
                       Commonwealth Specialist Fund 34
    VLS_EXCL00052      Hound Partners Offshore Fund, LP
    VLS_EXCL00053      Hound Partners Long Master, LP
    VLS_EXCL00054      Hound Partners Concentrated Master, LP
    VLS_EXCL00055      Levi and Jan Wollmann
    VLS_EXCL00058      Okumus Opportunistic Value Fund, Ltd.
    VLS_EXCL00059      David D. Christy
    VLS_EXCL00061      Maverick Selected Fund, LTD
    VLS_EXCL00062      Maverick Neutral Levered Fund, LTD
    VLS_EXCL00063      Maverick Long Fund, LTD
    VLS_EXCL00064      Maverick Long Enhanced Fund, LTD
    VLS_EXCL00065      Maverick Fund, L.D.C.


                                            -3-
   4815-7956-1660.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 21 of 27 PageID: 20520




      EXCLUSION
                                                     NAME
       NUMBER
    VLS_EXCL00066      Maverick Fund II, LTD
    VLS_EXCL00067      Maverick Fund USA, LTD
    VLS_EXCL00068      Maverick Selected Fund, LTD
    VLS_EXCL00069      Maverick Neutral Levered Fund, LTD
    VLS_EXCL00070      Maverick Long Fund, LTD
    VLS_EXCL00071      Maverick Long Enhanced Fund, LTD
    VLS_EXCL00072      Maverick Fund, L.D.C.
    VLS_EXCL00073      Maverick Fund II, LTD
    VLS_EXCL00074      Maverick Fund USA, LTD
    VLS_EXCL00075      Kathryn Doris Charles, Countess De Stowell
    VLS_EXCL00077      Discovery Global Citizens Master Fund, Ltd.
    VLS_EXCL00078      Discovery Global Focus Master Fund, Ltd.
    VLS_EXCL00079      Discovery Global Macro Master Fund, Ltd.
    VLS_EXCL00080      Discovery Global Opportunity Master Fund, Ltd.
    VLS_EXCL00081      Brahman Partners II, L.P.
    VLS_EXCL00082      Brahman Partners III, L.P.
    VLS_EXCL00083      Brahman Partners II Offshore, Ltd.
    VLS_EXCL00084      Brahman Institutional Partners, L.P.
    VLS_EXCL00085      Brahman C.P.F. Partners, L.P.
    VLS_EXCL00086      Brahman Partners IV, L.P.
    VLS_EXCL00087      Brahman Partners IV (Cayman), Ltd.
    VLS_EXCL00088      BH Investments Fund, L.L.C.
    VLS_EXCL00089      East 71, Ltd.
    VLS_EXCL00090      Janus Aspen Series
    VLS_EXCL00091      Janus Capital Funds plc
    VLS_EXCL00092      Janus Investment Fund
    VLS_EXCL00093      Janus Capital Group Inc.
    VLS_EXCL00094      MSD Torchlight Partners, L.P.
    VLS_EXCL00095      MSD Torchlight Partners (MM), L.P.
    VLS_EXCL00096      Incline Global Master LP
    VLS_EXCL00097      Incline Global ELS LP
    VLS_EXCL00098      Blue Mountain Credit Alternatives Master Fund L.P.
    VLS_EXCL00099      BlueMountain Foinaven Master Fund L.P.
    VLS_EXCL00100      BlueMountain Guadalupe Peak Fund L.P.
    VLS_EXCL00101      BlueMountain Kicking Horse Fund L.P.


                                           -4-
   4815-7956-1660.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 22 of 27 PageID: 20521




      EXCLUSION
                                                    NAME
       NUMBER
    VLS_EXCL00102      BlueMountain Logan Opportunities Master Fund L.P.
    VLS_EXCL00103      BlueMountain Long/Short Equity Master Fund L.P.
    VLS_EXCL00104      BlueMountain Montenvers Master Fund SCA SICAV-SIF
    VLS_EXCL00105      BlueMountain Timberline Ltd.
    VLS_EXCL00106      2012 Dynasty UC LLC
    VLS_EXCL00107      Flinn Investments, LLC (FILLC-SNC)
    VLS_EXCL00108      Flinn Investments, LLC (FILLC-UBS)
    VLS_EXCL00109      Lawrence Flinn, Jr. 1975 Trust FBO Adriane S. Flinn (ASF-SNC)
    VLS_EXCL00110      Lawrence Flinn, Jr. 1975 Trust FBO Adriane S. Flinn (ASP-UBS)
    VLS_EXCL00111      Lawrence Flinn, Jr. 1975 Trust FBO Lawrence Flinn III (LFIII-SNC)
    VLS_EXCL00112      Lawrence Flinn, Jr. 1975 Trust FBO Lawrence Flinn III (LFIII-UBS)
    VLS_EXCL00113      LFJR 2010 GRAT Remainder Trust (LFJR 2010-SNC)
    VLS_EXCL00114      LFJR 2010 GRAT Remainder Trust (LFJR 2010-UBS)
                       LFJR 2012 Dynasty LLC- Series A (LFJR 2012 DYNASTY LLC A-
    VLS_EXCL00115
                       SNC)
                       LFJR 2012 Dynasty LLC- Series A (LFJR 2012 DYNASTY LLC A-
    VLS_EXCL00116
                       UBS)
                       Lawrence Flinn, Jr. 1975 Trust FBO Marion Flinn Moulton (MFM-
    VLS_EXCL00117
                       SNC)
                       Lawrence Flinn, Jr. 1975 Trust FBO Marion Flinn Moulton (MFM-
    VLS_EXCL00118
                       UBS)
    VLS_EXCL00119      Stephanie and Lawrence Flinn, Jr. Charitable Trust
    VLS_EXCL00120      Stephanie S. Flinn Master Partnership (SSFMP-SNC)
    VLS_EXCL00121      Stephanie S. Flinn Master Partnership (SSFMP-UBS)
    VLS_EXCL00122      Northwestern Mutual Series Fund, Inc.
    VLS_EXCL00123      Northwestern Mutual Life Insurance Co.
    VLS_EXCL00124      GMO Alpha Only Fund
    VLS_EXCL00125      GMO Benchmark Free Fund
    VLS_EXCL00126      GMO Developed World Stock Fund
    VLS_EXCL00127      GMO Event-Driven Master Portfolio
    VLS_EXCL00128      GMO Global Equity Trust
    VLS_EXCL00129      GMO Global Equity Allocation Investment Fund
    VLS_EXCL00130      GMO International Equity Fund
    VLS_EXCL00131      GMO Implementation Fund
    VLS_EXCL00132      GMO International Large/Mid Cap Equity Fund
    VLS_EXCL00133      GMO Mean Reversion Fund (Onshore)


                                           -5-
   4815-7956-1660.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 23 of 27 PageID: 20522




      EXCLUSION
                                                      NAME
       NUMBER
    VLS_EXCL00134      GMO Mean Reversion Special Solutions Fund
    VLS_EXCL00135      GMO Global Real Return (UCITS) Fund
    VLS_EXCL00136      GMO Tax Managed Global Balanced Fund
    VLS_EXCL00137      GMO Tax Managed International Equities Fund
    VLS_EXCL00138      GMO World Equity Allocation Investment Fund
    VLS_EXCL00139      Peter A.R. Sharman Rev Trust, Peter A.R. Sharman Trustee
    VLS_EXCL00140      Tim Lao
    VLS_EXCL00141      Donna T. Sharman Rev Trust, Donna T. Sharman Trustee
    VLS_EXCL00142      Tsong-Toh Yang
    VLS_EXCL00143      James M. Templeton Rev Trust, James M. Templeton Trustee
    VLS_EXCL00145      Seasons Series Trust
    VLS_EXCL00146      SunAmerica Income Funds
    VLS_EXCL00147      SunAmerica Senior Floating Rate Fund, Inc.
    VLS_EXCL00148      SunAmerica Series Trust
    VLS_EXCL00149      VALIC Company I
    VLS_EXCL00150      VALIC Company II
    VLS_EXCL00151      GIC Private Limited
                       Pacific Funds Series Trust and Pacific Selected Fund C/O Pacific Life
    VLS_EXCL00152
                       Fund Advisors LLC
    VLS_EXCL00153      Stitching PGGM Depositary
    VLS_EXCL00154      Contra Costa County Employees' Retirement Association
                       Stichting Bedrijfstakpensioenfonds voor het Schilders - Afwerkings en
    VLS_EXCL00155
                       Glaszetbedrijf C/O PGGM Vermogensbeheer B.V.
    VLS_EXCL00156      USAA Mutual Funds Trust
    VLS_EXCL00157      Internationale Kapitalanlagegesellschaft mbH
                       Office of the Treasurer as Trustee for the State of Connecticut
    VLS_EXCL00158
                       Retirement Plans and Trust Funds
    VLS_EXCL00159      Massachusetts Pension Reserves Investment Management Board
    VLS_EXCL00160      Delaware Public Employees' Retirement System
    VLS_EXCL00161      The Boeing Company Employee Retirement Plans Master Trust
    VLS_EXCL00162      The Boeing Company Employee Savings Plans Master Trust
    VLS_EXCL00163      Public Employees' Retirement System of Mississippi
    VLS_EXCL00164      Employees' Retirement System of the State of the Hawaii
    VLS_EXCL00165      The Prudential Insurance Company of America
    VLS_EXCL00166      Advanced Series Trust
    VLS_EXCL00167      Prudential Investment Portfolios 16

                                            -6-
   4815-7956-1660.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 24 of 27 PageID: 20523




      EXCLUSION
                                                    NAME
       NUMBER
    VLS_EXCL00168      Prudential Investment Portfolios 3
    VLS_EXCL00169      Prudential Investment Portfolios, Inc.
    VLS_EXCL00170      Prudential Investment Portfolios, Inc. 15
    VLS_EXCL00171      Prudential Investment Portfolios, Inc. 17
    VLS_EXCL00172      Prudential Jennison Blend Fund, Inc.
    VLS_EXCL00173      Prudential Jennison Mid-Cap Growth Fund, Inc.
    VLS_EXCL00174      Prudential Sector Funds, Inc.
    VLS_EXCL00175      Prudential Trust Company
    VLS_EXCL00176      Prudential Retirement Insurance and Annuity Company
    VLS_EXCL00177      The Prudential Series Fund
    VLS_EXCL00178      Prudential Legacy Insurance Company of New Jersey
    VLS_EXCL00179      The Target Portfolio Trust
    VLS_EXCL00311      Vailsburg Fund LLC




                                           -7-
   4815-7956-1660.v2
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 25 of 27 PageID: 20524




                                        EXHIBIT B

                                   OPT OUT ACTIONS
   NO.                      CASE NAME AND DOCKET NUMBER
     1.     T. Rowe Price Growth Stock Fund, Inc. v. Valeant Pharm. Int’l, Inc.,
            No. 3:16-cv-05034 (D.N.J. filed Aug. 15, 2016)
     2.     Equity Trs. Ltd. as Responsible Entity for T. Rowe Price Glob. Equity Fund
            v. Valeant Pharm. Int’l, Inc., No. 3:16-cv-06127 (D.N.J. filed Sept. 26,
            2016)
     3.     Principal Funds, Inc. v. Valeant Pharm. Int’l, Inc., No. 3:16-cv-06128
            (D.N.J. filed Sept. 27, 2016)
     4.     Bloombergsen Partners Fund LP v. Valeant Pharm. Int’l, Inc., No. 3:16-cv-
            07212 (D.N.J. filed Oct. 13, 2016)
     5.     Bluemountain Foinaven Master Fund L.P. v. Valeant Pharm. Int’l, Inc.,
            No. 3:16-cv-07328 (D.N.J. filed Oct. 14, 2016)
     6.     Discovery Glob. Citizens Master Fund, Ltd. v. Valeant Pharm. Int’l, Inc.,
            No. 3:16-cv-07321 (D.N.J. filed Oct. 14, 2016)
     7.     MSD Torchlight Partners, L.P. v. Valeant Pharm. Int’l, Inc., No. 3:16-cv-
            07324 (D.N.J. filed Oct. 14, 2016)
     8.     Incline Glob. Master LP v. Valeant Pharm. Int’l, Inc., No. 3:16-cv-07494
            (D.N.J. filed Oct. 18, 2016)
     9.     Janus Aspen Series v. Valeant Pharm. Int’l, Inc., No. 3:16-cv-07497
            (D.N.J. filed Oct. 18, 2016)
    10. Valic Co. I v. Valeant Pharm. Int’l, Inc., No. 3:16-cv-07496 (D.N.J. filed
        Oct. 18, 2016)
    11. Lord Abbett Inv. Tr. – Lord Abbett Short Duration Income Fund v. Valeant
        Pharm. Int’l, Inc., No. 3:17-cv-06365 (D.N.J. filed Aug. 23, 2017)
    12. Okumus Opportunistic Value Fund, Ltd. v. Valeant Pharm. Int’l, Inc.,
        No. 3:17-cv-06513 (D.N.J. filed Aug. 29, 2017)
    13. Pentwater Equity Opportunities Master Fund Ltd. v. Valeant Pharm. Int’l,
        Inc., No. 3:17-cv-07552 (D.N.J. filed Sept. 27, 2017)



                                            -1-
   4834-3469-5869.v1
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 26 of 27 PageID: 20525




   NO.                    CASE NAME AND DOCKET NUMBER
    14. Pub. Emps.’ Ret. Sys. of Miss. v. Valeant Pharm. Int’l, Inc., No. 3:17-cv-
        07625 (D.N.J. filed Sept. 28, 2017)
    15. The Boeing Co. Emp. Ret. Plans Master Tr. v. Valeant Pharm. Int’l, Inc.,
        No. 3:17-cv-07636 (D.N.J. filed Sept. 28, 2017)
    16. Första AP-Fonden v. Valeant Pharm. Int’l, Inc., No. 3:17-cv-12088
        (D.N.J. filed Nov. 27, 2017)
    17. State Bd. of Admin. of Fla. v. Valeant Pharm. Int’l, Inc., No. 3:17-cv-12808
        (D.N.J. filed Dec. 7, 2017)
    18. The Regents of the Univ. of Cal. v. Valeant Pharm. Int’l, Inc., No. 3:17-cv-
        13488 (D.N.J. filed Dec. 21, 2017)
    19. N.Y. City Emps.’ Ret. Sys. v. Valeant Pharm. Int’l, Inc., No. 3:18-cv-00032
        (D.N.J. filed Jan. 2, 2018)
    20. GMO Tr. v. Valeant Pharm. Int’l, Inc., No. 3:18-cv-00089 (D.N.J. filed
        Jan. 3, 2018)
    21. Hound Partners Offshore Fund LP v. Valeant Pharm. Int’l, Inc., No. 3:18-
        cv-08705 (D.N.J. filed Jan. 4, 2018)
    22. Blackrock Glob. Allocation Fund, Inc. v. Valeant Pharm. Int’l, Inc., No.
        3:18-cv-00343 (D.N.J. filed Jan. 9, 2018)
    23. Colonial First State Invs. Ltd. v. Valeant Pharm. Int’l, Inc., No. 3:18-cv-
        00383 (D.N.J. filed Jan. 10, 2018)
    24. Ahuja v. Valeant Pharm. Int’l, Inc., No. 3:18-cv-00846 (D.N.J. filed Jan. 19,
        2018)
    25. Brahman Partners II, L.P. v. Valeant Pharm. Int’l, Inc., No. 3:18-cv-00893
        (D.N.J. filed Jan. 22, 2018)
    26. The Prudential Ins. Co. of Am. v. Valeant Pharm. Int’l, Inc., No. 3:18-cv-
        01223 (D.N.J. filed Jan. 29, 2018)
    27. 2012 Dynasty UC LLC v. Valeant Pharm. Int’l, Inc., No. 3:18-cv-08595
        (D.N.J. filed Apr. 30, 2018)
    28. Catalyst Dynamic Alpha Fund v. Valeant Pharm. Int’l, Inc., No. 3:18-cv-
        12673 (D.N.J. filed Aug. 10, 2018)



                                          -2-
   4834-3469-5869.v1
Case 3:15-cv-07658-MAS-LHG Document 664 Filed 02/05/21 Page 27 of 27 PageID: 20526




   NO.                   CASE NAME AND DOCKET NUMBER
    29. Hound Partners Offshore Fund, LP v. Valeant Pharm. Int’l, Inc.,
        No. MER-L-2185-18 (Mercer County Sup. Ct., Law Division filed Oct. 19,
        2018)
    30. Nw. Mut. Life Ins. Co. v. Valeant Pharm. Int’l, Inc., No. 3:18-cv-15286
        (D.N.J. filed Oct. 24, 2018)
    31. Aly v. Valeant Pharm. Int’l, Inc., No. 3:18-cv-17393 (D.N.J. filed Dec. 19,
        2018)
    32. Del. Pub. Emps.’ Ret. Sys. v. Valeant Pharm. Int’l, Inc., No. 3:19-cv-18475
        (D.N.J. filed Sept. 27, 2019)
    33. Office of the Treasurer as Tr. for the Conn. Ret. Plans & Tr. Funds v.
        Valeant Pharm. Int’l, Inc., No. 3:19-cv-18473 (D.N.J. filed Sept. 27, 2019)
    34. Maverick Neutral Levered Fund, Ltd. v. Valeant Pharm. Int’l, Inc., No.
        3:20-cv-02190 (D.N.J. filed Feb. 28, 2020)
    35. Templeton v. Valeant Pharm. Int’l, Inc., No. 3:20-cv-05478 (D.N.J. filed
        May 3, 2020)




                                         -3-
   4834-3469-5869.v1
